Citation Nr: 0841968	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUE

Entitlement to service connection for residuals of 
epididymitis, to include sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision. The 
veteran filed a notice of disagreement (NOD) in July 2002, 
and the RO issued a statement of the case (SOC) in October 
2003. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2003.

In March 2005, the Board remanded the issue on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional development.  After accomplishing some of 
the actions requested, the AMC continued the denial of the 
claim and returned the matter to the Board.

In April 2006, the Board again remanded the issue on appeal 
to the RO, via the AMC, for additional development.  After 
accomplishing the actions requested, the AMC  continued the 
denial of the claim (as reflected in a December 2007 
supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate consideration.

In October 2008, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.  
During the hearing, the undersigned granted a 60-day abeyance 
period for the submission of additional evidence.  The 
veteran has submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts the additionally-received evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2008).

Unfortunately, while this matter was on remand, in September 
2007, the RO determined that the veteran's VA claims file had 
been lost; the current file is a rebuilt one.  The 
information below is derived from records assembled in an 
attempt to reconstruct the claims file.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service treatment records reflect an isolated 
diagnosis and period of treatment for epididymitis in 
service, no chronic epididymitis disability was shown in 
service, and there is no evidence that the veteran was 
treated for epididymitis until more than 25 years after the 
veteran's separation from service.

3.  The weight of the competent, probative medical evidence 
indicates that the veteran does not have current residuals of 
in-service epididymitis, to include sterility.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
epididymitis, to include sterility, are not met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, following the most recent remand, an April 
2006 post-rating letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The April 
2006 letter also informed the veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations. These letters also 
informed the veteran that he should provide the RO with any 
evidence or information that he may have pertaining to his 
claim.  In a September 2007 letter, the veteran was informed 
that the RO was unable to locate his claims file and of the 
need for specific information in order to rebuild his file.  

Following the issuance of each notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
the claim (as reflected in the December 2007 SSOC).  Hence, 
the veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, the reports of VA genitourinary 
examinations conducted in September 2006, December 2006, and 
January 2007.  Also, a copy of the October 2003 SOC is 
associated with the claims file.  In addition, of record are 
various written statements provided by the veteran, and his 
representative, on his behalf, are associated with the claims 
file. The Board also finds that no further RO action prior to 
appellate consideration of the claim is warranted.

The Board again notes that, in September 2007, the veteran's 
claims file was lost, and that the current claims file is a 
rebuilt one.  Efforts by the RO to locate the claims file 
were unsuccessful, and there is clear documentation of the 
extent of the RO's efforts to locate the file through various 
e-mails associated with the rebuilt claims file.  The RO 
advised the veteran that his original claims file had been 
lost, and that his file has been rebuilt.  Although the 
veteran's service treatment records (STRs) or copies thereof 
have not been associated with the rebuilt claims file and the 
initial rating decision as well as some of the veteran's 
correspondences are also not of record, the lack of the STRs 
and the additional documentation in this case is not fatal to 
the claim.

As discussed below, wile the evidence of record establishes 
that the veteran was treated for a genitourinary infection 
and epididymitis in-service, his claim is being denied 
because the competent, probative  evidence that addresses the 
question of whether the veteran has any current residuals of  
in-service epididymitis, to include sterility, weighs against 
the veteran's claim.  In addition, there is no evidence of a 
chronic condition in service that continued to present day.  
As the prior Board's prior remands demonstrate, there were no 
VA medical opinions previously obtained to determine the 
etiology of any current residuals of epididymitis, to include 
sterility.  As such, the VA opinions presently associated 
with the claims file are the only medical opinions to address 
whether the veteran has a genitourinary disability, to 
include sterility, related to the veteran's symptoms and 
diagnosis of epididymitis in service.  Thus, any STRs or 
other documents previously associated with the claims file 
would not serve to provide a medical nexus opinion.  Under 
these circumstances,  another remand to, again, attempt to 
associate with the claims file missing records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is thus not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, the disease entity for which service connection 
is sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Information contained in the claims file indicates that the 
veteran had previously applied for VA benefits.  However, his 
original claims file, along with his service records, was 
lost in September 2007.   As attempts to locate his claims 
file were unsuccessful, the RO rebuilt his claims file; 
however, there are no medical records from his period of 
active service currently associated with his claims file.

In cases where records once in the hands of the Government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
claim has been undertaken with this heightened duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant. See Russo v. Brown, 9 
Vet. App. 46 (1996).

The October 2003 SOC and the Board's remands in March 2005 
and April 2006 indicate that service treatment records (STRs) 
showed that the veteran was treated for a genitourinary 
infection and that he was hospitalized for epididymitis.  The 
October 2003 SOC specifically noted three STRs from July and 
August 1963 that showed treatment for gram negative 
extracellular diplocci, less than 10 UPC, with one of those 
STRs also noting from August 1963 showing that Erythromycin 
was prescribed.  The veteran's February 1965 separation 
examination did not show chronic epididymitis or other 
chronic residual disability of the genitourinary system.  
Clinical evaluation of the genitourinary system was reported 
to be within normal limits.  In addition, on contemporaneous 
self-report of medical history, the veteran reported no 
history of frequent or painful urination.  

A January 2003 and a December 2003 VA urology record each 
reflect that the veteran reported that he never fathered a 
child and he developed a sexually transmitted disease 
(gonorrhea) in service.  He furthered that he was denied 
treatment until he developed what the VA physician stated 
sounded like an acute epididymitis.  The veteran denied 
current scrotal pain.  On physical examination, external 
genitalia revealed no lesions, no masses, and epididymitis 
was normal bilaterally.  The examiner noted a May 2002 
scrotal sonogram report that revealed an impression of 
bilateral varicocele, spermatocele, and mild hydrocele.  The 
current assessment was subclinical varicocele and 
spermatocele.  The VA physician noted that the veteran wanted 
to know whether the STD resulted in his not fathering a 
child.  The VA physician noted that he explained to the 
veteran that he could have had some scarring of the "vas," 
but that it would be unlikely to have affected both vas.  

A June 2005 VA urology record notes that the veteran was 
previously seen in December 2003 for bilateral variocele and 
questionable infertility and the veteran wanted to follow-up.  
Presently, the veteran complained of some epididymal 
tenderness and wanting something for erections.  On 
examination, external genitalia left greater than right 
demonstrated epididymal tenderness.  The assessment was 
epididymitis.  The physician noted that the veteran was 
currently concerned about supposed infertility as he is not 
interested in having more children.  

March 2006 VA records reflects that the veteran underwent 
outside testing of seminal fluid, and the laboratory results 
are associated with the claims file..  

A September 2006 VA genitourinary examination report reflects 
that the veteran reported a history of bilateral epididymitis 
associated with tenderness and swelling while in active 
service.  He was treated appropriately with antibiotics.  The 
VA examiner noted that on further questioning, the veteran 
noted having difficulty impregnating his first and/or second 
wife following an episode of bilateral epididymitis.  To 
date, he has been unable to father an offspring which the 
veteran associates with an episodes of bilateral 
epididymitis.  He denied any urinary symptoms and he has no 
history of diabetes or hypertension.  The examiner noted that 
the veteran was status post urologic evaluation, including a 
semen analysis, and ultrasound of the scrotum, the results of 
which were unavailable.  On examination, there was no severe 
tenderness of bladder distension noted.  Both testicles were 
present, normal size and consistency.  He was tender about 
the right and left epididymis and a rectal examination showed 
benign enlargement of the prostate.  The diagnoses were 
bilateral epididymitis by history, infertility, and 
asymptomatic benign prostatic hypertrophy.  The examiner 
opined with regard to the veteran's infertility, this may or 
may not be associated with his bilateral epididymitis.  The 
VA examiner recommended a semen analysis to better evaluate 
the veteran's capability of fathering an offspring. 

Later that same month, the RO returned the claims file to the 
VA examiner for additional comment; however, the VA examiner 
requested that the RO first instruct the veteran to comply 
with instructions for a semen analysis.

A December 2006 VA genitourinary examination report reflects 
that the VA examiner reviewed the veteran's claims file.  It 
was noted that the veteran was concerned that epididymitis, 
encountered during his military service, has resulted in 
infertility.  The veteran stated that he had one child when 
he was twenty years of age.  Forty years ago, in his early 
twenties, he experienced severe left epididymitis for which 
he was hospitalized for about two weeks for antibiotic 
therapy.  Since that time, he has been effectively sterile.  
His present wife has never conceived.  In summary, the VA 
examiner restated that the veteran attributes sterility to 
left epididymitis experienced at age 23; however, the VA 
examiner opined that it is unlikely that epididymitis would 
cause sterility.   Examination at that time revealed normal 
bilateral testes and epididymitis.  There were no scrotal 
masses and there was no scrotal fluid.  

In a January 2007 addendum, the December 2006 VA 
genitourinary examiner from  furthered that, on examination, 
there was no evidence of scarring or distortion of the 
scrotal contents.  The VA examiner opined that in his medical 
judgment, whether or not the veteran is sterile, there is no 
medical basis for referring to epididymitis as an etiology of 
the veteran's present sterility.  The VA examiner furthered 
that in the absence of any structural defect in the scrotum, 
there is no medical basis attributing his present sterility, 
if it exists, to previous scrotal infections.  It was the VA 
examiner's opinion that it is extremely implausible that the 
episode of epididymitis has caused sterility.  Although the 
veteran may have had fertility at one point in his age, 
sterility subsequently can not be attributed to the history 
of epididymitis.  

December 2007 VA medical records reflects that the veteran 
has a long list of identified medical conditions, to include 
kidney stone, male erectile disorder, and penile lesion; 
however, sterility is not noted as one of the veteran's 
medical conditions.

A July 2008 private medical report shows that a semen 
analysis was undertaken and the finding was azoospermia.  

During the October 2008 hearing, the veteran testified that 
before he entered service he fathered a child.  The veteran 
also testified that while in service he suffered an 
epididymitis attack, where he received treatment for 13 or 14 
days at the 121st Evacuation Hospital in Korea, and that when 
he was discharged he could no longer father children.  In 
addition, the veteran testified that he had ongoing 
symptomatology since 1962 to the present, indicating that he 
sought treatment after service in 1992 at Howard University 
Hospital for epididymitis.  Therefore, in his opinion his 
current sterility is a residual of the epididymitis that 
occurred in service and continued thereafter. 

In an October 2008 letter, S. Garber, M.D., from Unity Health 
care stated that he had reviewed the veteran's treatment 
records from his time in service.  He also noted that the 
veteran was currently sterile.  Dr. Garber thereafter opined 
that it was at least as likely than not that the veteran's 
sterility was due to the condition diagnosed while in 
service.  

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the veteran has any 
current residuals of epididymitis, to include sterility.  
While the veteran and his representative contend that the 
veteran had a chronic condition, epididymitis, in service 
that continued after service, the Board finds no objective 
evidence to support this contention.  Initially, the Board 
points out that the evidence of record, to include the 
veteran's testimony indicates that he received treatment in 
service for epididymitis on one occasion, with no additional 
treatment, findings or diagnosis of epididymitis thereafter.  

Moreover, even accepting the veteran's testimony that he 
first received treatment for epididymitis in 1992 at Howard 
University Hospital, this is more than 25 years after the 
veteran's discharge from service.  Thus, while the veteran 
claims symptoms of pain and sensitivity associated with 
epididymitis since his separation from service, this lengthy 
period without treatment does not support a finding of 
continuity of symptomatology, and tends to weigh against the 
claim.  See Maxson v. Gober, 230 F3d 1330 (Fed. Cir. 2000).  
Moreover, complaints of continuous pain and sensitivity since 
service, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Regarding the post-service diagnosis of epididymitis in June 
2005, the Board notes that there is no medical indication 
that that occurrence of epididymitis is related to the 
veteran's isolated occurrence of and treatment for 
epididymitis.  Furthermore, the Board notes that VA 
physicians in January and December 2003 have indicated that 
the veteran's description of his in-service epididymitis 
sounded to them like an acute epididymitis.  The Board points 
out that VA adjudicators are not free to ignore or disregard 
the medical conclusions of a VA physician, and are not 
permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

Although the September 2006 VA examiner opined, with regard 
to the veteran's infertility, that this may or may not be 
associated with his bilateral epididymitis; the Board finds 
that such opinion is not persuasive.  The September 2006 VA 
examiner's statement is clearly speculative in nature, and 
medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127- 28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a medical nexus).  
The VA examiner also provided no rationale for his opinion.    

The Board likewise  finds that the October 2008 statement 
provided by Dr. S. Garber also provides no persuasive support 
for the claim.  This physician did not indicate that the 
claims file or any pertinent medical records, in addition to 
the veteran's medical records from service, were reviewed and 
no rationale was provided for his opinion.  The Board notes 
that, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  The probative value of that 
opinion is diminished by the fact that his conclusion is not 
supported by any medical rationale.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  In 
fact, the physician's opinion appears to be based solely on a 
desire to help the veteran. 

By contrast, the Board finds persuasive the medical opinion 
the December 2006 VA examiner provided in the report of 
examination,  as well as his January 2007 addendum, in which 
he opined that it is extremely implausible that the episode 
of epididymitis has caused sterility.  The examiner noted 
that, although the veteran may have had fertility at one 
point in his age, subsequent sterility can not be attributed 
to the history of epididymitis.  As stated in the report, the 
opinion clearly was based on full review of the veteran's 
claims file, and, thus, consideration of the veteran's 
documented medical history.  Such review would, of necessity, 
also involve consideration of the veteran's reported history 
and assertions.  Furthermore, the rationale underlying the 
opinion is reasonable and consistent with the evidence of 
record.  

Accordingly, the Board finds that the most persuasive opinion 
on the medical question upon which this claim turns  weighs 
against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In addition to the medical evidence, the Board has considered 
the veteran's oral and written and assertions, as well as 
those of his representative provided on his behalf, as to the 
alleged etiology of the veteran's sterility.  While the 
veteran, as a layperson, is competent to report his own 
symptoms, and matters about which he has personal knowledge 
(see Layno v. Brown, 6 Vet. App. 465, 470 (1994) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)) neither he nor 
his representative is shown to have to the medical training 
and expertise to competently render a medical opinion as to 
cause or etiology of the claimed disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board concludes that the claim 
for service connection for residuals of epididymitis, to 
include sterility must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of epididymitis, to include 
sterility, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


